internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-114116-01 date date legend corporation x country parent sub parent official tax professional taxpayer’s representatives year a date a date b this responds to a letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file a statement of allowed loss under sec_1 c of the income_tax regulations the election with respect to a stock loss on parent’s stock of sub plr-114116-01 that parent may otherwise deduct for its year a taxable_year additional information was received in a letter dated date the material information submitted is summarized below corporation x a country corporation owned all the stock of parent parent was the common parent of a consolidated_group that had a calendar taxable_year and used the accrual_method of accounting parent owned all the stock of sub in year a parent alleges that the stock of sub became worthless within the meaning of sec_165 sub was dissolved on date a in year a however for various reasons parent never properly elected to deduct this loss pursuant to sec_1 c on date b taxpayer’s representatives discovered that the election should have been filed subsequently this request under sec_301_9100-1 for an extension of time to file the election was submitted to the service the statute_of_limitations under sec_6501 has not run for the parent's taxable_year that included the sale or any subsequent year or year affected by the election sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 c provides that the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b with respect to a share of stock shall not exceed the sum of the amounts set forth in sec_1 c i ii and iii sec_1 c provides that sec_1 c applies only if a statement of allowed loss is filed with the taxpayer's return for the year of disposition under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows that plr-114116-01 it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent parent official tax professional and taxpayer’s representatives explain the circumstances that resulted in the failure to timely file the valid election the information establishes that the request for relief was initiated before the failure to make the regulatory election was discovered by the internal_revenue_service that parent reasonably relied on a qualified_tax professional and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election the above extension of time is conditioned on the taxpayer’s parent's consolidated group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the years involved a determination thereof will be made by upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent must amend its return for tax_year a to properly claim the alleged loss and attach to the return the election and information set forth in sec_1 c in addition parent should attach a copy of this letter to the amended_return we express no opinion as to whether parent recognized a loss with respect to the stock of sub and if so the amount of such loss that is allowed as a deduction under sec_1 c if any in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives the facts contained in the statements and representations however are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be plr-114116-01 applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer cc corp cc
